NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1857-17T3


MOORESTOWN FRIENDS
SCHOOL ASSOCIATION,

         Plaintiff-Respondent,

v.

CHRISTOFER DALOISIO and
DEENA DALOISIO,

     Defendants-Appellants.
_______________________________

                   Submitted May 30, 2019 - Decided June 11, 2019

                   Before Judges Accurso, Vernoia and Moynihan.

                   On appeal from Superior Court of New Jersey, Chancery
                   Division, Burlington County, Docket No. C-000027-16.

                   Duane Morris LLP, attorneys for appellants (Andrew R.
                   Sperl, of counsel and on the brief; Vincent J. Nolan, III
                   and Stuart I. Seiden, on the brief).

                   Sherman, Silverstein, Kohl, Rose & Podolsky, PA,
                   attorneys for respondent (Jeffrey P. Resnick, of counsel
                   and on the brief).
PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                          A-1857-17T3
                                        2